Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. At page 8 of the Remarks section, Applicant appears to be arguing the Choi reference does not teach or disclose “the touch control layer is coupled with the touch wiring lines through via holes in the insulation layer.” In support of the argument, Applicant argues that no touch wiring is disclosed by Choi, and furthermore, argues that the elements in Choi are built on a base 100. Examiner respectfully disagrees with Applicant’s limited interpretation of Choi. 
Examiner respectfully submits that the broad limitations claimed in claim 1 are clearly disclosed by Choi. Specifically, and as disclosed in FIGS. 2-4 and at [0060]-[0064], Choi discloses a base structure 160 as depicted in FIG. 3, with a through hole connection 215d, which may be formed on the insulation layer as disclosed in [0064], leaving the touch layer to be connected with touch wiring through the via holes 215d as described therein. Examiner respectfully submits, and as clearly articulated below, a person of ordinary skill in the art at the time of invention would have understood the disclosure of Choi at the cited portions to produce touch wiring for the intended purpose of touch detection on a display device. Therefore, Examiner respectfully submits the references clearly discloses and/or suggests the limitation of claim 1 as amended. Therefore, the rejection stands as properly addressed below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2017/0352717 A1 (hereinafter “Choi”). 
Regarding claim 1, Choi discloses a touch control substrate (see at least FIGS. 1-3 describing display panel with touch control capabilities at least at [0060]-[0064] and further disclosing the substrate with reference to FIGS. 2-4 and [0064]) comprising:
a base (FIGS. 2-4 and 160 and [0064]); 
an insulation layer (See at least FIG. 2 and encapsulation layer 400 described at [0057]); 
a touch control layer (see at least FIGS. 2-4 and further describing touch layer at least at [0060]-[0064]); and
at least one wiring line on the base (see at least FIGS. 3 and 4 with 215c on base 160 described at least at [0091] and further describing the production of this conductive layer line 215c at time of producing the touch lines at least at [0064]);
wherein the touch wiring line includes a plurality of hollowed patterns (see at least FIGS. 3-4 illustrating the through holes 215d patterned on conductive layer 215c described at [0068] and [0091]); and 
the insulation layer is at one side of the touch wiring line distal to the base (see at least FIGS. 2-4 and further describing touch layer in relation to 400 at least at [0060]-[0064]); the touch control layer is on the insulation layer, and is coupled with the touch wiring lines through via holes in the insulation layer (see at least FIGS. 2-4 describing the connection of the touch wiring line in a manner similar to the conductive lines 215c at least at [0060]-[0064] specifically [0064] describing the touch layer being ON the encapsulation layer 400 therein; and with the via holes being a conductive means at [0069]).

However, although Choi does not explicitly disclose the conductive layer 215c as a touch wiring line; Choi does suggest that this conductive line may be produced at the same time that the touch lines are produced at [0060]-[0064]). Therefore it would be obvious to one of ordinary skill in the art at the time of invention that this wiring may be touch wiring for the commonly understood benefits and explicitly stated benefits of manufacturing cost reduction by use of the same material for the touch line (see Choi at [0064]). 

Regarding claim 2, Choi discloses the touch control substrate of claim 1 (see above), wherein the touch wiring line includes a metal mesh structure and a plurality of holes defined in the metal mesh structure (see at least FIGS. 3 and 4 with holes 215c as disclosed at [0068] and [0091]); and the plurality of holes are the hollowed patterns (see at least FIGS. 3 and 4 with holes 215c as disclosed at [0068] and [0091]).

Regarding claim 3, Choi discloses the touch control substrate of claim 2 (see above), wherein the touch wiring line is made of metal (see at least FIGS. 3 and 4 describing being formed with the same material as other conductive materials such as the source electrode and drain electrodes as depicted in FIG. 2, commonly understood in the art that conductive materials may comprise of metal to permit the proper conductivity/functioning).

Regarding claim 4, Choi discloses the touch control substrate of claim 1 (see above), wherein the touch wiring line includes a first metal layer (see at least FIGS. 6-10 illustrating the conductive layer 215c1 described at least at [0096]-[0100]); and the first metal layer includes a plurality of hollowed patterns (see at least FIGS. 6-10 illustrating the hollowed patterns 215d described at [0096]-[0100], also noting the pattern as disclosed at FIGS. 11-13 and cross-section thereof).

Regarding claim 5, Choi discloses the touch control substrate of claim 1 (see above), wherein the touch wiring line includes a first metal layer (see at least FIGS. 6-10 illustrating the conductive layer 215c1 described at least at [0096]-[0100]), a transparent conductive layer (see at least FIGS. 6-10 illustrating the conductive layer 215c2 described at least at [0096]-[0100], noting the transparent material, such as ITO, may be chosen based on varying manufacturing decisions and choice of design or costs) and a second metal layer (see at least FIGS. 6-10 illustrating the conductive layer 215c3 described at least at [0096]-[0100]); each of the first metal layer and the second metal layer includes a plurality of hollowed patterns  (see at least FIGS. 6-10 illustrating the hollowed patterns 215d in both first and second metal layers 215c1 and 215c3 described at [0096]-[0100], also noting the pattern as disclosed at FIGS. 11-13 and cross-section thereof); the first metal layer is on the base (see at least FIGS. 6-10 illustrating the conductive layer 215c1 on base 160 and described at [0096]-[0100]); and the transparent conductive layer and the second metal layer are sequentially disposed at one side of the first metal layer distal to the base (see at least FIGS. 6-10 illustrating the conductive layer 215c1 on base 160 and described at [0096]-[0100]).


Regarding claim 7, Choi discloses the touch control substrate of claim 1 (see above), wherein the hollowed patterns include one or more of triangle, quadrilateral, hexagon, circle or ellipse (see FIG. 3 with quadrilateral in the form of a square for the hole pattern 215d).

Regarding claim 8, Choi discloses the touch control substrate of claim 5 (see above), wherein a line width of each of the first metal layer and the second metal layer is in a range of from 4 micrometers to 6 micrometers (although not explicitly disclosed by Choi, it would be obvious to one or ordinary skill in the art at the time of invention to try various thicknesses of materials based on commonly known manufacturing and design limitations to produce the result of acceptable thicknesses).

Regarding claim 9, Choi discloses the touch control substrate of claim 5 (see above) wherein the transparent conductive layer is made of indium tin oxide (although not explicitly disclosed by Choi, it would be obvious to one or ordinary skill in the art at the time of invention to try various materials commonly used in this field of art based on commonly known manufacturing and design limitations to produce the result of acceptable conductivity and transparency).

Regarding claim 10, Choi discloses the touch control substrate of claim 6 (see above), wherein the insulation layer is made of negative photoresist (see at least FIGS. 6-10 and describing known photoresist techniques at least [0080]-[0081]); and the touch control layer is made of indium tin oxide (although not explicitly disclosed by Choi, it would be obvious to one or ordinary skill in the art at the time of invention to try the known and limited various materials commonly used in this field of art based on commonly known manufacturing and design limitations to produce the result of acceptable conductivity and transparency).


Regarding claim 11, Choi discloses a display device (see FIGS. 1-4 describing display panel at [0019]-[0022] further at [0043]-[0046]) comprising the touch control substrate of claim 1 (see above).

Regarding claim12, it is similar in scope to claim 1 above, the only difference being claim 12 is directed to a method for manufacturing a touch control substrate (see at least FIGS. 1 and 2-10 describing the methods at least at [0053] and [0060]-[0065] and [0092]-[0100] generally). Therefore, claim 12 is similarly analyzed and rejected as claim 1. 

Regarding claim 13, it is similar in scope to claim 2; therefore, claim 13 is similarly analyzed and rejected as claim 2 above. 

Regarding claim 14, Choi discloses the method of claim 12 (see above), wherein the forming touch wiring lines on the base with the touch wiring lines including a plurality of hollowed patterns specifically includes: 
depositing a first metal film on the base (see at least FIGS. 6-10 illustrating the conductive layer 215c1 described at least at [0096]-[0100]);
forming a first metal layer including hollowed patterns defined by a plurality of wiring lines through a patterning process (see at least FIGS. 6-10 illustrating the conductive layer 215c1 described at least at [0096]-[0100]);
depositing a first transparent conductive film on the first metal layer (see at least FIGS. 6-10 illustrating the conductive layer 215c2 described at least at [0096]-[0100], noting the transparent material, such as ITO, may be chosen based on varying manufacturing decisions and choice of design or costs);
forming a transparent conductive layer through a patterning process (see at least FIGS. 6-10 illustrating the conductive layer 215c2 describing forming the layer at least at [0096]-[0100]);
depositing a second metal film on the transparent conductive layer (see at least FIGS. 6-10 illustrating the conductive layer 215c3 described at least at [0096]-[0100]); and
forming a second metal layer including hollowed patterns defined by a plurality of wiring lines through a patterning process (see at least FIGS. 6-10 illustrating the conductive layer 215c3 described at least at [0096]-[0100]).

Regarding claim 15, Choi discloses the method of claim 12 (see above), wherein after the forming touch wiring lines on the base with the touch wiring lines including a plurality of hollowed patterns, the method further includes: coating an insulation film on the touch wiring lines (see at least FIGS. 5-10 with protective layers 217 as disclosed at least at [0091] and [0094]-[0098]); and forming an insulation layer by etching the insulation film (See at least FIGS. 6-10 describing etching as the way of forming the layers including the protective layer 217).

Regarding claim 16, Choi discloses the method of claim 15 (see above), wherein after the forming an insulation layer by etching the insulation film, the method further includes: forming via holes in the insulation layer (see at least FIGS. 5-8 and as described at [0091] and [0094]-[0098] describing formation of the holes in the layer 217).

Regarding claim 17, Choi discloses the method of claim 16 (see above), wherein after the forming via holes in the insulation layer, the method further includes: depositing a second transparent conductive film on the insulation layer (See at least FIG. 2 and encapsulation layer 400 described at [0057]); and forming a touch control layer through a patterning process  (see at least FIGS. 2-4 describing the connection of the touch wiring line in a manner similar to the conductive lines 215c at least at [0060]-[0064] specifically [0064] describing the touch layer being ON the encapsulation layer 400 therein; and with the via holes being a conductive means at [0069]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623       
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623